DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity and Status of Claims
3.	The present application is a continuation of application serial no. 15/948,034, filed 4/9/18 (now issued as U.S. Patent No. 10,465,459), which is a continuation of application serial no. 15/431,407, filed 2/13/17 (now issued as U.S. Patent No. 9,938,783), which is a continuation of application serial no. 14/331,841, filed 7/15/14 (now issued as U.S. Patent No. 9,567,805); which is a continuation of application serial no. 14/022,384, filed 9/10/13 (now issued as U.S. Patent No. 8,776,875); which is a continuation of application serial no. 14/663,609, filed 10/30/12 (now issued as U.S. Patent No. 8,528,631); which is a continuation of application serial no. 14/438,053, filed 4/3/12 (now issued as U.S. Patent No. 8,297,348); which is a continuation of application serial no. 13/074,327, filed 3/29/11 (now issued as U.S. Patent No. 8,146,663); which is a continuation of application serial no. 12/724,846, filed 3/16/10 (now issued as U.S. Patent No. 7,913,760); which is a continuation of application serial no. 11/778,956, filed 7/17/07 (now issued as U.S. Patent No. 7,681,646); which is a continuation-in-part of application serial no. 11/751,740, filed 5/22/07 (now issued as U.S. Patent No. 7,533,720).



Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No 10,465,459.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,938,783.  Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,567,805.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,776,875.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,528,631. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,297,348. Although the claims the claims in present application are fully encompassed by the claims of the reference patent.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,146,663. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,913,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,681,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

s 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,533,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.
	
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,798,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in present application are fully encompassed by the claims of the reference patent.

Claim Rejections - 35 USC § 112
6.	The rejection of claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office action is withdrawn in view of applicant’s claim amendments.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        15 January 2021